ROBERT L. BLAND, Judge.
Claimant, Edward Pruitt, represents that on January 16, 1942, while working in the prison labor division of the state road commission on the state highway at Point Mountain in Webster county, West Virginia, he sustained an injury which caused the loss of his right arm, without fault on his part. At the time of the accident he was in prison labor camp no. 75, of which one Ray Phillips was foreman. Bernard Givens was grade foreman on construction work being done on the road.
. Claimant alleges that he was duly assigned to the work of oiler on P25-3, power shovel, operated by the road commission on said road project and had been placed there as such oiler by those in charge of the labor work. The day was cold and it became necessary to move the shovel in order to make an approach to run traffic around on the lower side *351of the road. In doing this it was necessary for claimant to get out of the shovel and latch what was designated as the “dog,” or in other words to unlock the track under the shovel in order that it could be moved, and in doing so he was compelled to turn sideways so as to pass between the drum hoist and the motor, and just as he turned sideways to effect this passage, the shovel rocked and threw his right arm into the “hoist drum.” Claimant’s sleeve caught in the brake-band rigging and the hoist drum and wrapped his arm around the hoist drum shaft and pulled his arm completely off and out from the socket at his shoulder.
Prior to the accident claimant had been an able-bodied man and is now handicapped for life. The case presented is pathetic.
The jurisdiction of the court to entertain the claim is challenged by a special plea filed by the attorney general’s office. By paragraph 2, section 14, of the court act, it is expressly provided that the jurisdiction of the court of claims shall not extend to an injury to or death of an inmate of a state penal institution. Claimant was constructively in the state penitentiary, although since has been released. The statutory provision is binding upon us. We have no power or authority to consider the claim, and for that reason it was not placed upon the trial calendar for investigation and hearing.